Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 1 of 16


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK




  UNITED STATES OF AMERICA      *                     Case No. 21-MJ-00598(JRC)
                                *
                                *                     Brooklyn, New York
                                *                     May 21, 2021
       v.                       *
                                *
  ABIDEMI RUFAI,                *
                                *
                 Defendant.     *
                                *
  * * * * * * * * * * * * * * * *

         TRANSCRIPT OF CRIMINAL CAUSE FOR BAIL APPLICATION
                BEFORE THE HONORABLE RAMON E. REYES
                   UNITED STATES MAGISTRATE JUDGE

  APPEARANCES:

  For the Government:                ELLEN SISE, ESQ.
                                     Asst. United States Attorney
                                     United States Attorney’s Office
                                     271 Cadman Plaza
                                     Brooklyn, NY 11201

  For the Defendant:                 MICHAEL C. BARROWS, ESQ.
                                     Barrows Levy, PLLC
                                     100 Quentin Roosevelt Ave, 11530
                                     Garden City, NY 11596




  Proceedings recorded by electronic sound recording,
  transcript produced by transcription service.


                 Fiore Reporting and Transcription Service, Inc.
                        4 Research Drive, Suite 402
                  Shelton, Connecticut 06484 (203)929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 2 of 16

                                                                             2

1              (Proceedings commenced at 11:02 a.m.)

2                   THE CLERK:    Okay.    This is a criminal cause for a

3      bail application, USA vs. Abidemi Rufai.          The Case No. is 21-

4      598M.

5                   Can I have the parties state your name for the

6      record.    For the government, please.

7                   MS. SISE:    Good morning, Your Honor.      Ellen Sise

8      for the government.

9                   THE CLERK:    Thank you, Ms. Sise.

10                  For the defendant?

11                  MR. BARROWS:    Michael Barrows for the defendant,

12     Mr. Rufai.    Good morning, both.

13                  THE CLERK:    Thank you.    And may I have the

14     defendant state his full name for the record.

15                  THE DEFENDANT:    My name?

16                  THE CLERK:    Yes.    State your name, please.

17                  THE DEFENDANT:    Rufai, Abidemi.

18                  THE CLERK:    Thank you very much.

19                  Okay, Judge Reyes.

20                  THE COURT:    Good morning.

21                  So, Mr. Barrows, I understand that you have a

22     substitute surety to present?

23                  MR. BARROWS:    I do, Your Honor.

24                  THE COURT:    Tell me.

25                  MR. BARROWS:    So may I -- there was a letter,


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 3 of 16

                                                                              3

1      Judge, addressed to the Court.        May I just briefly address

2      the issues or would you like the surety’s information?

3                  THE COURT:    I’d like to -- first -- you can address

4      the issues, but I’d first like to know who the surety is and

5      why the person is an acceptable surety in your mind?

6                  MR. BARROWS:    Okay, Judge.

7                  The surety, Ms. Soyemi, is the last name, S-O-Y-E-

8      M-I.   She is a family friend of Mr. Rufai’s.         Their families

9      come from the same area in Nigeria, known each other for

10     many, many years, Judge.

11                 She herself is a registered nurse employed with New

12     York City Health and Hospitals.        She was on the front line

13     during one of the darkest times in America, during COVID.

14            Prior to being a nurse with New York City Health -- RN

15     with New York City Health and Hospitals, she worked as a home

16     -- did home visits for the elderly.         Before that Department

17     of Health, she worked for the New York City Department of

18     Health as a public health advisor in their central health

19     clinics in Harlem, contact tracing syphilis and HIV patients.

20

21                 Before that she worked for the Department of

22     Housing for eight years.       Currently she’s employed as a nurse

23     earning approximately $10,000 per month as an RN.           She is a

24     citizen of the United States.        She resides in the Eastern

25     District.


                Fiore Transcription Service, Inc.      203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 4 of 16

                                                                               4

1                  The government had responded stating that she

2      didn’t own the property that I listed in the affidavit I

3      provided to the government, but I have since conducted a

4      search of the Suffolk County property records.           She is the

5      owner.

6                  It’s under her maiden name which is E-G-H-N-R-E-V-

7      B-A.   So that may be why the government couldn’t find it, but

8      I did confirm that she does own the property.

9                  I have spoke to her, Judge.       She understands the

10     gravity of her appointment as a surety.         She understands the

11     gravity of the financial repercussions if Mr. Rufai were to

12     violate Your Honor’s terms of the release.          Notwithstanding

13     that, Judge, she is ready, willing and able to act as a

14     surety.

15                 With respect to the -- and I won’t address the

16     other issues unless Your Honor wants me to -- but there was

17     one issue which was a Bank of America -- seemingly a Bank of

18     America fraud issue possibly that came up.          I spoke to her.

19                 The only account she ever had at Bank of America

20     was an account when she was a student.         There’s been no --

21     she has no criminal record.       She has no knowledge of what the

22     government is speaking of with respect to that.

23                 And I can go into other things, Your Honor.          U.S.

24     v. Sanders, again, just if Your Honor would indulge me

25     briefly, I think one of the government’s arguments is she


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 5 of 16

                                                                         5

1      doesn’t possess sufficient means, financial means, to act as

2      a surety.

3                   And just briefly, U.S. v. Sanders has made clear

4      under the Bail Reform Act even if it is likely -- and this is

5      a quote -- “that the co-signers do not each have sufficient

6      assets available today, each stands for real and long-lasting

7      financial harm if the defendant disappears and the government

8      obtains a money judgment against them.”

9                   The Court further held in granting bond, upon the

10     surety’s pledge to be bound by the monetary conditions, the

11     Court held, quote, “the amount of the bond and the selection

12     of its co-signers creates an adequate deterrent for

13     defendant.     It would not want to cause real and significant

14     financial harm to the co-signers.”

15                  Again, here, Judge, she may not have the asset,

16     meaning to cover 300,000, but she is ready, willing and able.

17     She is a nurse.     She is a front-line hero, Judge.

18                  And I would ask that the Court consider

19     substituting her not only as the surety, but she has also

20     graciously offered that Mr. Rufai stay in her home in the

21     Eastern District -- it’s in West Babylon, Judge -- the

22     property that she owns under what we hope the same

23     conditions, ankle monitoring, every other condition that Your

24     Honor had issued in the bail hearing two days ago.

25                  Lastly, the ICE detention bond, I don’t -- without


                Fiore Transcription Service, Inc.      203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 6 of 16

                                                                              6

1      getting into the Fourth and Fifth Amendment issues that so

2      often plague those detainer bonds, the detainer ICE bonds, I

3      don’t think it was in existence at the time Your Honor made

4      his prior ruling.

5                  It’s in existence now, but I think that’s for

6      another time, Judge, if Your Honor were to grant bond under

7      the conditions you set forth.        We’ll deal with the ICE

8      detainer after the fact.       Thank you.

9                  THE COURT:    Well, she owns this house?

10                 MR. BARROWS:     She does, Judge.

11                 THE COURT:    And how much equity is in it?

12                 MR. BARROWS:     The equity is probably around

13     $50,000, Judge.     It’s about five -- I think I found on Zillow

14     -- I don’t have an estimate, but I think it was 550 was the

15     approximate value.      She owes about 470 would you say was the

16     mortgage?    Four-seventy.     But she does have this job as an

17     RN, Judge, and she does make significant money.

18                 THE COURT:    And she owns the house by herself?      Or

19     is there another owner?

20                 MR. BARROWS:     There’s another owner, her husband.

21                 THE COURT:    Is she putting up the house?

22                 MR. BARROWS:     Well, Judge, I would -- on prior, I

23     didn’t think that that was necessary because Your Honor I

24     think last time had said that he didn’t -- it wasn’t a pledge

25     of collateral, it was just a -- if the -- if he did leave


                Fiore Transcription Service, Inc.      203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 7 of 16

                                                                                 7

1      that --

2                  THE COURT:    That’s not -- that’s not exactly what I

3      said.

4                  MR. BARROWS:    Okay.    I may have misinterpreted.

5                  THE COURT:    I did say that he didn’t -- that he

6      didn’t -- because it wasn’t contemplated, he didn’t put

7      anything up and he doesn’t have to put anything up, but

8      frequently we have sureties that do put their homes up.             But

9      I understand you’re not -- that she’s not doing that -- she’s

10     not offering that here.

11                 MR. BARROWS:    Correct, Judge.     She is offering to

12     be bound by any money judgment that the Court would impose.

13     Again, she is a citizen.       She is an RN.    She did work for the

14     City for many, many years.       I don’t -- you know, I would hope

15     and request that that be sufficient in this instance.

16                 Again, if there is a money judgment they can always

17     go after the house, Judge, at some point.

18                 THE COURT:    You say that she is a family friend and

19     that she comes from the same area in Nigeria as does Mr.

20     Rufai?

21                 MR. BARROWS:    Correct.    Was at Mr. Rufai’s first

22     son’s christening.      They call it a naming ceremony.          So, yes,

23     she is.    And her family dates -- predates that relationship

24     with, you know -- the Rufai’s and her family predate even her

25     relationship with Mr. Rufai.


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 8 of 16

                                                                                8

1                  And she is here, Judge, next to me.        If you have

2      inquiries, Judge, I can put her on.

3                  THE COURT:    What is Ms. Soyemi’s first name?

4                  MR. BARROWS:    It’s Nekpen, N-E-K-P-E-N.

5                  THE COURT:    Ms. Sise, do you want to say anything

6      at this point?

7                  MS. SISE:    Just briefly, Your Honor.       I understand

8      the parties had a quite extensive bail hearing earlier this

9      week.   The only thing to add to the government’s letters that

10     were submitted by May 18th and May 20th is that I believe

11     that the license address that Ms. Soyemi submitted does not

12     match the property that she owns and that the license address

13     does match her bank statement that she put forward.              So I

14     think there’s a little bit of confusion about where Ms.

15     Soyemi resides.

16                 MR. BARROWS:    And that is correct, Judge.          March

17     2020 she purchased the home.       It is the -- I believe -- March

18     2021.   I do have the deed, Judge.       It takes a couple of days

19     to pull the deed, but it is on the National -- the Suffolk

20     County property record database.        And I do have some

21     documents here evidencing that.        But it is a publicly

22     available document.

23                 And I do have a Mid-Island Mortgage Corp. statement

24     which evidences the property address of 8 Rose Place, West

25     Babylon with the mortgage amount, Judge, for this property


                Fiore Transcription Service, Inc.      203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 9 of 16

                                                                            9

1      that is owned -- that is owned by her.

2                   THE COURT:    Okay.    Can I see Ms. Soyemi?

3                   MR. BARROWS:    May I get up, Judge, and she’ll come

4      here?    Is that okay?

5                   THE COURT:    Yes.    Yes.

6                   MS. SOYEMI:    Good morning, Your Honor.

7                   THE COURT:    Good morning, Ms. Soyemi.      I’m going to

8      ask you some questions.       Your answers must be made under

9      oath.

10             (Nekpen Soyemi is sworn.)

11                  THE COURT:    When did you become a citizen of the

12     United States?

13                  MS. SOYEMI:    I was born here.

14                  THE COURT:    Oh, you were born here?

15                  MS. SOYEMI:    Yeah.    I was born in Brooklyn, New

16     York.

17                  THE COURT:    Mr. Barrows referred to a naming

18     ceremony for Mr. Rufai’s son.

19                  MS. SOYEMI:    Yes.

20                  THE COURT:    And when was that?

21                  MS. SOYEMI:    About five years ago.

22                  THE COURT:    And do --

23                  MS. SOYEMI:    I don’t remember the exact month.

24                  THE COURT:    Where was it?

25                  MS. SOYEMI:    It was in Queens, New York, here.


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 10 of 16

                                                                             10

1                  THE COURT:    Was that the last time you saw Mr.

2       Rufai?

3                  MS. SOYEMI:      No, it was not.

4                  THE COURT:    When was the last time you saw him

5       personally?    In person?

6                  MS. SOYEMI:      In person?   He comes often.      I did see

7       him this last trip.     We have some familiar friends, so it was

8       at their house.     Just a little get-together.

9                  THE COURT:    How frequently do you see him

10      personally?

11                 MS. SOYEMI:      When he comes to the States, I see him

12      at least once or twice when he is in the States.

13                 THE COURT:    Mr. Barrows told me some information

14      about you, what you do for a living, how much you make, about

15      your house, is all of that, what he told me, correct?

16                 MS. SOYEMI:      Yes, it is, sir.

17                 THE COURT:    Did Mr. Barrows explain to you what it

18      means to sign a bond?

19                 MS. SOYEMI:      Yes, sir.

20                 THE COURT:    And so you understand that should you

21      sign this bond you are obligating yourself to the government

22      to the sum of $300,000 should Mr. Rufai violate the terms of

23      his release?

24                 MS. SOYEMI:      Yes.   Financially, yes.

25                 THE COURT:    The government will be able to seize


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 11 of 16

                                                                              11

1       any assets that you have, garnish any wages that you make to

2       satisfy that amount?

3                  Do you understand?

4                  MS. SOYEMI:     Yes.

5                  THE COURT:    What is the zip code in West Babylon

6       where your house is?

7                  MS. SOYEMI:     11704.

8                  THE COURT:    And you are living there currently?

9                  MS. SOYEMI:     Yes.

10                 THE COURT:    It’s your primary residence?

11                 MS. SOYEMI:     Yes.   That’s where I’m living.

12                 THE COURT:    There has been some reference to a Bank

13      of America account.

14                 MS. SOYEMI:     Yes.

15                 THE COURT:    I’m sure you’ve heard of this.

16                 MS. SOYEMI:     Yes.

17                 THE COURT:    Do you currently have that account?

18                 MS. SOYEMI:     No.    That was a student account that

19      my dad had opened for me while I was in school.          And when I

20      was finished school, I just got my own account.          So when Mr.

21      Barrows made that mention to me, I didn’t know what he was

22      speaking of.

23                 THE COURT:    Did you -- do you -- when that account

24      was open, did you use it or --

25                 MS. SOYEMI:     Yes.   Yes.   Yes.   Yes.   It was an


                Fiore Transcription Service, Inc.       203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 12 of 16

                                                                             12

1       account.    My dad would put money in for when I was in school.

2       I went away to school.

3                    THE COURT:    Where did you go to school?

4                    MS. SOYEMI:    I went to Stony Brook.

5                    THE COURT:    And do you have any knowledge of this

6       alleged $135,000 that went through the account?

7                    MS. SOYEMI:    No.

8                    THE COURT:    Ms. Sise, do you have any questions

9       that you want to ask Ms. Soyemi?

10                   MS. SISE:    No, not at this time.    Thank you, Your

11      Honor.

12                   THE COURT:    All right.    I’m just pulling out a bond

13      here.    Bear with me.

14                   MS. SOYEMI:    Okay.

15              (Pause.)

16                   THE COURT:    And, Ms. Soyemi, you’re willing to have

17      Mr. Rufai live with you and your husband in the Rose Place

18      home on home detention with electronic monitoring?

19                   MS. SOYEMI:    Yes, sir.

20                   THE COURT:    It’s the Western District of

21      Washington, is that correct?

22                   MS. SOYEMI:    I’m sorry?

23                   THE COURT:    I’m sorry, Ms. Soyemi.     I’m asking the

24      lawyers.

25                   MS. SOYEMI:    Oh.


                  Fiore Transcription Service, Inc.    203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 13 of 16

                                                                           13

1                   MS. SISE:    Yes, Your Honor.    That is correct.

2                   THE COURT:    Okay.   Just one minute, folks.

3            (Pause.)

4                   MS. SISE:    I’m sorry, Your Honor.      You’re breaking

5       up a little bit.     Could you repeat that?

6                   THE COURT:    I’m sorry.    I’m sorry.    We will be

7       releasing Mr. Rufai on a $300,000 bond secured by Ms.

8       Soyemi’s signature.

9                   His travel will be restricted to the -- to New York

10      City and the Western District of Washington.          He will be

11      placed under Pretrial Services’ supervision, subject to home

12      and workplace visits and reporting to Pretrial as directed.

13      He will be on location monitoring and home detention,

14      restricted at all times to the home except for attorney’s

15      visits, court appearances, medical treatment, religious

16      services.    And he must appear in the Western District of

17      Washington to answer the charges against him.

18                  Are there any additional suggestions, conditions

19      that the government suggests or Pretrial Services?

20                  MS. SISE:    No additional conditions, Your Honor.

21                  But if I may be heard on something else?

22                  THE COURT:    That deals with the bond?

23                  MS. SISE:    Not specifically with the bond, Your

24      Honor.   But the government would like to move for a stay so

25      that it may appeal the detention termination.


                 Fiore Transcription Service, Inc.     203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 14 of 16

                                                                              14

1                  THE COURT:    I will stay (indiscernible) or I will

2       stay the release through Tuesday.        So if an appeal is not

3       taken, or a successful appeal is not taken by Tuesday, Mr.

4       Rufai will be released.      However, there’s an immigration

5       detainer in place and he’ll have to deal with that.

6                  MS. SOYEMI:     Thank you, Your Honor.

7                  MR. BARROWS:     Judge, I just want to thank Your

8       Honor, the U.S. Attorney’s Office, for doing this on such

9       short notice and especially AUSA Oken.         She’s been courteous.

10      She’s a consummate professional.        And I do appreciate

11      everything everyone’s done to enable this to occur in such a

12      timely fashion, Your Honor.

13                 THE COURT:    And, Ms. Soyemi, do you authorize me to

14      sign this bond on your behalf?

15                 MS. SOYEMI:     Yes, sir.

16                 THE COURT:    And, Mr. Rufai, you as well?         Can I

17      sign the bond for you?

18                 THE DEFENDANT:     Yes, Your Honor.

19                 THE COURT:    All right.     I want to give you a couple

20      of warnings.

21                 But before I do that, do you understand the terms

22      of your release?

23                 THE DEFENDANT:     Yes, Your Honor.

24                 THE COURT:    All right.     Three additional warnings

25      that you need to understand.       First, if you commit any crimes


                Fiore Transcription Service, Inc.      203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 15 of 16

                                                                             15

1       when you’re out on Pretrial release, that is a violation of

2       the bond.    It would mean that you would be detained on these

3       charges until your trial, plus face charges for any crimes

4       that you may commit.

5                    If you fail to come to court when you’re supposed

6       to, that’s a violation of your bond, so you could be

7       detained.    Plus you would face a charge of bail jumping.          And

8       if you’re convicted of the fraud charges and bail jumping,

9       your sentences could be served consecutively.          That’s one

10      after the other.

11                   If you attempt to influence the testimony of any

12      witness that may appear against you in the case, that’s a

13      violation of the bond, so you could be detained on these

14      charges until your trial, plus face charges of witness

15      tampering.    And if you’re convicted of the underlying charges

16      and witness tampering, your sentences could be served

17      consecutively.

18                   So come to court when you’re supposed to, don’t

19      commit any crimes, and don’t influence the testimony of any

20      witness that may appear against you.

21                   Do you understand?

22                   THE DEFENDANT:    Yes, Your Honor.

23                   THE COURT:    Okay.   All right.   Is there anything

24      else?

25                   MS. SISE:    Nothing from the government.      Thank you,


                Fiore Transcription Service, Inc.       203-929-9992
     Case 3:21-cr-05186-BHS Document 13-2 Filed 05/27/21 Page 16 of 16

                                                                                 16

1       Your Honor.

2                  MR. BARROWS:     Nothing from the defendant.          Thank

3       you, Your Honor.

4                  THE COURT:    All right.     Thank you.

5                  MS. SOYEMI:     Thank you.

6                  MR. BARROWS:     Be well.

7            (Proceedings concluded at 11:24 a.m.)

8            I, CHRISTINE FIORE, court-approved transcriber and

9       certified electronic reporter and transcriber, certify that

10      the foregoing is a correct transcript from the official

11      electronic sound recording of the proceedings in the above-

12      entitled matter.

13

14

15                                               May 27, 2021

16         Christine Fiore, CERT

17           Transcriber

18

19

20

21

22

23

24

25


                Fiore Transcription Service, Inc.      203-929-9992
